Citation Nr: 0825321	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  02-16 423	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder secondary to service-connected headaches and a 
disability of the cervical spine. 

2. Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Veteran represented by:	Sandra B. Wick Mulvany, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1966 to May 1969.  He also had active service in the 
National Guard.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of rating decisions in February 2001 and in January 
2003 of a Department of Veterans Affairs (VA) Regional Office 
(RO).

In November 2003, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

In a decision, dated in February 2006, the Board denied the 
claim of service connection for a psychiatric disorder 
secondary to service-connected headaches and a disability of 
the cervical spine and the claim of a total disability 
rating.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an Order, entered in December 2007, the Court 
granted the Joint Motion to Remand of the parties, the 
Secretary of VA and the veteran, represented by counsel, and 
vacated the Board's decision of February 2006 and remanded 
the claims for readjudication consistent with the Joint 
Motion.

In July 2008, the veteran submitted additional evidence in 
support of his claims, and waived the right to have the 
evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

In the Joint Motion to Remand, the parties agreed that on the 
claim of service connection, the opinion of the VA examiner 
relied on by the Board was inadequate because the opinion was 
not supported by an adequate rationale as the VA examiner 
failed to discuss a report of VA examination, dated in April 
2002, that was favorable to the claim, and failed to address 
the etiology of the depressive disorder. 

Also, the parties agreed that the Board did not provide an 
adequate statement of reasons and bases on the claim of a 
total rating in light of the opinion of a VA examiner in 
April 2002, and the opinion of a private physician. 

In order to comply with the Joint Motion further evidentiary 
development is necessary under the duty to assist, and the 
case is REMANDED for the following:

1. Ensure VCAA compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2. Obtain the records of the Social 
Security Administration.

3. Schedule the veteran for a VA 
examination by a psychiatrist to 
determine whether the veteran's 
depressive disorder is at least as 
likely as not due to or aggravated by 
the veteran's service-connected 
disabilities, headaches and a cervical 
spine condition. The claims folder must 
be made available for review by the 
examiner.



The psychiatrist is asked to 
specifically discuss the following 
evidence, pertinent to the claim, which 
the veteran has identified as numbered 
exhibits (Ex.): 

Report of VA mental examination in 
February 1999 (veteran felt 
depressed because of constant 
pain) Ex. 13; 

Report of VA neurological 
examination in November 1999 
(veteran appeared depressed, which 
the examiner stated may be 
secondary to pain and discomfort 
the veteran was having) Ex. 11; 

Report of VA neurological 
examination in April 2002 (the 
examiner stated that due to the 
veteran's service-connected 
cervical spine condition and 
headaches, resulting in heavy 
narcotic use as well as severe 
depression, the veteran would be 
unemployable) Ex. 12; 

Report of VA mental examination in 
April 2005 (the examiner was 
unable to specifically relate the 
veteran's mood disorder as 
causally related to problems with 
the cervical spine and headaches) 
Ex.16; and, 

The evaluation by M.B.W., Ph.D., 
LCSW, in June 2008, Ex.8. 

In formulating the opinion, the 
rationale for the opinion should be 
explained, and the examiner is asked to 
consider that the term "at least as 
likely as not" does not mean "within 
the realm of possibility."  Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
as it is to find against.  

Also the term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress of the disorder as contrasted 
to a worsening of symptoms.  

4. Schedule the veteran for a VA 
examination by a physician to determine 
whether the veteran is unable to secure 
or following a substantially gainful 
occupation as a result of service-
connected headaches and a disability of 
the cervical spine [a disability of the 
lumbar spine is not service-connected].  
The claims file must be made available 
to the examiner.  In formulating the 
opinion, the rationale for the opinion 
should be explained. 

The physician is asked to specifically 
discuss the following evidence, 
pertinent to the claim, which the 
veteran has identified as numbered 
exhibits (Ex.):

Reports of J.G.D., MD, Exs. 18 and 
19.

Report of VA neurological 
examination in April 2002 (the 
examiner stated that due to the 
veteran's service-connected 
cervical spine condition and 
headaches, resulting in heavy 
narcotic use as well as severe 
depression, the veteran would be 
unemployable) Ex. 12. 

5. After the above development has been 
completed, adjudicate the claims.  If 
any determination remains adverse to 
the veteran, furnish the veteran and 
veteran's counsel with a supplemental 
statement of the case and return the 
case to the Board

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


